DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed on 12/02/2021.  After entry of this Office Action, claims 1-2, 4-12, and 14-21 are currently pending in this Application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7, 10-12, 14-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0287658 to Flaschberger et al. (hereinafter Flaschberger), also relied on in the previous Office Actions, and submitted in the IDS filed on 06/16/2020. 

With respect to claim 1, Flaschberger discloses a bonded abrasive article comprising a body comprising a bond material comprising, for example, a vitreous bond, wherein the body also comprises abrasive particles contained within the body having a nominal screened grade comprising: -18+20, -20+25, -25+30, and more which would correspond to particle sizes in micron unit which would have, at least, substantial overlapping with the claimed range of “at least” 40 microns (Flaschberger, throughout the reference, in particular, [0190], [0243]). Flaschberger, additionally, discloses that the abrasive particles have a particle size such that most of the particles pass through an 18 mesh test sieve and can be retained on a 20, 25, 30, 35, 40, 45, and 50 mesh test sieve (Flaschberger, [0190]). It is to be noted that 18 mesh test sieve corresponds to about 1.00 mm, and 50 mesh test sieve corresponds to about 297 µm; as a result, Flaschberger discloses average particle size having substantial overlapping with the claimed size range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 
Flaschberger is drawn to having a homogeneous body of the pre-fired or green pressed body (Flaschberger [0255]); it would be expected and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, that when the pre-fired body is homogenous, it is unlikely or less likely that the fired and final body would not maintain homogeneity. This is especially in light of the fact that the reference is drawn to manufacturing an abrasive article satisfying the demand for high performance grinding wheels which can remove material faster at exacting tight tolerance without causing damage at the workpiece (Flaschberger [0002]); a grinding wheel having non-homogenous phases would inevitably cause damages to the workpiece, and thus cannot be considered a high performance article. Thus, it is based on these factors that obtaining a Homogeneity Factor of not greater than 85 would be within the scope of a skilled artisan through routine experimentation based on the specific level of high precision polishing/abrading expected from the bonded abrasive article, and based on the end use application. It is important to note that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” /n re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit 
Additionally, and with further respect to the claimed Homogeneity Factor, it should be noted that the original specification of the present Application under examination does not provide any details as to what exactly contributes to the claimed Homogeneity Factor; the original disclosure of the present Application under examination simply provides ranges of Homogeneity Factor as well as how it is being evaluated according to the present Application under examination. Thus, considering the fact that the reference discloses a substantially similar bonded abrasive article in terms of the nature/type of abrasive grains, the concentration of abrasive grains, bond material and porosity, and the presence of certain materials in the bond material, and more, compared to those disclosed in the present Application under examination, it is expected of the final product, i.e. bonded abrasive article of Flaschberger, to result in same or substantially similar characteristics such as the claimed Homogeneity Factor of not greater than 85. 
It is to be noted that Flaschberger discloses the use of abrasive particles comprising alumina, wherein the content of the abrasive particles is 10-80 vol%, 
Although claim 1 does not include most of the above cited limitations, they are listed above to show that the reference discloses a substantially similar abrasive article in terms of composition with what is instantly claimed; thus, considering the fact that the reference is drawn to improving homogeneity and the fact that the composition and materials forming the bonded abrasive article of the references are very similar to that of the present Application under examination, it presents further reasons to expect achieving the claimed Homogeneity Factor of not greater than 85 for the abrasive article of the reference to be well within the scope of a skilled artisan through routine experimentation and based on the end use application. As noted above, according to MPEP 2144, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art, but that the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. 
Flaschberger discloses abrasive wheels having a diameter of 1 mm to 2000 mm (Flaschberger, [0277]); the disclosed diameter has substantial overlapping with the prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Also, the reference discloses a thickness for the abrasive wheel which is in the range of from 2-600 mm, preferably 10-300 mm (Flaschberger, [0277]); considering the diameter of the abrasive wheel and its thickness, the volume for the body of the abrasive wheel would have, at least, overlapping with the claimed range of “at least 100 cm3”. Nevertheless, irrespective of the express disclosure for the diameter and thickness of the abrasive article in Flaschberger which would reasonably lead to the volume of the article, it is noted that the shape and size of a product has been considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP 2144.04 IV).

With respect to claim 2, Flaschberger discloses abrasive particles having a nominal screened grade comprising: -18+20, -20+25, -25+30, and more which would correspond to particle size in micron unit which would have, at least, substantial overlapping with the claimed range of “at least 100 microns” (Flaschberger, throughout the reference, in particular, [0190], [0243]). Flaschberger, additionally, discloses that the abrasive particles have a particle size such that most of the particles pass through an 18 mesh test sieve and can be retained on a 20, 25, 30, 35, 40, 45, and 50 mesh test sieve (Flaschberger, [0190]). It is to be noted that 18 mesh test sieve corresponds to prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 4, Flaschberger discloses a thickness within the range of 2- 600 mm, preferably 10-300 mm for the body of their abrasive wheel, i.e. abrasive article (Flaschberger [0277]), and the disclosed thickness ranges either shares an end point or fall within the claimed range of “at least 2mm”. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Flaschberger discloses abrasive wheels having a diameter of 1 mm to 2000 mm (Flaschberger, [0277]); the reference, additionally, discloses a thickness for the abrasive wheel which is in the range of from 2-600 mm, preferably 10-300 mm (Flaschberger, [0277]). Thus, considering the disclosure on diameter of the abrasive wheel and its thickness, the volume for the body of the abrasive wheel would have, at least, overlapping with the claimed range of “at least 225 cm3”.
It should be noted that the claim requires the volume, the thickness or the combination of both, but not all.

With respect to claim 5, Flaschberger discloses that their abrasive article has 1- 60 vol%, preferably 2.5-40 vol% of bond material and an amount of 10-80 vol%, preferably 25-60 vol% of abrasive particles (Flaschberger et al. [0265] and [0267]). A ratio of the disclosed bond material over the abrasive particles would have
an overlapping with the claimed ratio of at least 0.5 to not greater than 10. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 7, Flaschberger discloses a porosity of about 5 to about 80 vol% (Flaschberger, [0269]), and this range overlaps with the claimed range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 10, Flaschberger discloses bonded abrasive articles comprising abrasive particles contained within the body having a nominal screened grade comprising: -18+20, -20+25, -25+30, and more (Flaschberger, [0190]) which would correspond to a particle size in micron unit which would have, at least, substantial overlapping with the claimed range of “at least 200 microns”. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Flaschberger, additionally, discloses that the abrasive particles have a particle size such that most of them particles pass through an 18 mesh test sieve and can be retained on a 20, 25, 30, 35, 40, 45, and 50 mesh test sieve (Flaschberger, [0190]). It is to be noted that 18 mesh test sieve corresponds to about 1.00 mm, and 50 mesh test sieve corresponds to about 297 µm; as a result, the reference discloses average particle size having substantial overlapping with the claimed size range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 11, Flaschberger discloses using shaped abrasive particles of alpha alumina based material (Flaschberger, [0218]).

With respect to claim 12, Flaschberger discloses abrasive particles in a concentration of 10-80 vol%, preferably 25-60 vol% (Flaschberger, [0265]), a porosity of about 5 to about 80 vol% (Flaschberger, [0269]), and a bond material in a concentration of 1-60 vol%, preferably 2.5-40 vol% (Flaschberger, [0267]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 14, as detailed out above, Flaschberger is drawn to having a homogeneous body of the pre-fired or green pressed body (Flaschberger [0255]); it would be expected and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, that when the pre-fired body is homogenous, it is unlikely or less likely that the fired and final body would not maintain homogeneity. This is especially in light of the fact that the reference is drawn to manufacturing an abrasive article satisfying the demand for high performance grinding wheels which can remove material faster at exacting tight tolerance without causing damage at the workpiece (Flaschberger, [0002]); a grinding wheel having non-homogenous phases would inevitably cause damages to the workpiece. Thus, it is based on these factors that obtaining a Homogeneity Factor of not greater than 70 would be within the scope of a skilled artisan through routine experimentation based on the specific level of high precision polishing/abrading expected from the bonded abrasive article, and based on the end use application. It is important to note that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re 
Additionally, it is to be noted that Flaschberger discloses the use of abrasive particles comprising alumina, wherein the content of the abrasive particles is 10- 80 vol%, preferably 25-60 vol%, and the bond material is present in an amount of 1- 60 vol%, preferably 2.5-40 vol%, and a porosity in the range of 5-80 vol%, wherein the bond material comprises materials such as silicon oxide, sodium oxide, magnesium oxide, etc., and wherein the final bonded abrasive article, i.e. abrasive wheel, has a diameter of 1-2000 mm, preferably 10-1200 mm and a thickness of 2-600 mm, preferably 10-300 mm, wherein the abrasive article is produced as a result of mixing the components, forming a green body, shaping and then firing it (Flaschberger, throughout the reference, in particular, [021 7]-[0218], [0243]-[0278]).
Although claim 14 does not include the above cited limitations, they are listed above to show that the reference discloses a substantially similar abrasive article in terms of composition with what is instantly claimed; thus, considering the fact that the reference is drawn to improving homogeneity and the fact that the composition and materials forming the bonded abrasive article of the references are very similar to that of 

With respect to claim 15, Flaschberger discloses a vitreous bond material comprising metal oxides such as silicon oxide, magnesium oxide, sodium oxide, potassium oxide (Flaschberger, [0243]-[0244]).

With respect to claim 16, Flaschberger discloses a vitreous bond (i.e. amorphous) material (Flaschberger, [0243]).

With respect to claims 17 and 18, as noted above, Flaschberger discloses a vitreous bond material comprising metal oxides such as silicon oxide, magnesium oxide, sodium oxide, potassium oxide (Flaschberger, [0244]).

With respect to claim 21, Flaschberger discloses a bonded abrasive article comprising a body comprising a bond material comprising, for example, a vitreous bond, wherein the body also comprises abrasive particles contained within the prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Flaschberger is drawn to having a homogeneous body of the pre-fired or green pressed body (Flaschberger, [0255]); it would be expected and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, that when the pre-fired body is homogenous, it is unlikely or less likely that the fired and final body would not maintain homogeneity. This is especially in light of the fact that the reference is drawn to manufacturing an abrasive article satisfying the demand for high performance grinding wheels which can remove material faster at exacting tight tolerance without causing damage at the workpiece (Flaschberger, [0002]); a grinding wheel having non-homogenous phases would inevitably cause damages to the workpiece it is being a used on. Thus, it is based on these factors that obtaining 
Additionally, it is to be noted that Flaschberger discloses the use of abrasive particles comprising alumina, wherein the content of the abrasive particles is 10- 80 vol%, preferably 25-60 vol%, and the bond material is present in an amount of 1- 60 vol%, preferably 2.5-40 vol%, and a porosity in the range of 5-80 vol%, wherein the bond material comprises materials such as silicon oxide, sodium oxide, magnesium oxide, etc., and wherein the final bonded abrasive article, i.e. 
the reference would be well within the scope of a skilled artisan through routine experimentation and based on the end use application. As noted above, according to MPEP 2144, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art, but that the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art.
Flaschberger discloses abrasive wheels having a diameter of 1 mm to 2000 mm (Flaschberger, [0277]); also, the reference discloses a thickness for the abrasive wheel which is in the range of from 2-600 mm, preferably 10-300 mm (Flaschberger, [0277]); considering the diameter of the abrasive wheel and its thickness, the volume for the body of the abrasive wheel would have, at least, overlapping with the claimed range of “at least 225 cm”. Additionally, with respect to diameter, MPEP 2144.05 states “In 
Nevertheless, irrespective of the express disclosure for the diameter and thickness of the abrasive article in Flaschberger which would reasonably lead to the volume of the article, it is noted that the shape and size of a product has
been considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP 2144.04 IV).

	Claims 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaschberger as applied to claims 1 or 7 above, and further in view of U.S. Patent Application Publication No. 2010/0154315 to Wu et al. (hereinafter Wu), used in the previous Office Action.

With respect to claim 6, Flaschberger discloses a bonded abrasive article, namely abrasive wheel, comprising 1-60 vol% of a bond material, 10-80 vol% of abrasive, 5-80 vol% porosity, wherein obtaining a grinding wheel having homogeneous material and phases is desired, as detailed out above.
Although Flaschberger discloses the presence of pores within the bonded abrasive article and refers to the use of pore inducing components as a means to form such pores, said reference does not literally and/or expressly disclose an average pore size within the range of 10-1000 microns.


With respect to claim 8, Flaschberger discloses a bonded abrasive article, namely abrasive wheel, comprising 1-60 vol% of a bond material, 10-80 vol% of abrasive, 5-80 vol% porosity, wherein obtaining a grinding wheel having homogeneous material and phases is desired, as detailed out above.
Additionally, Flaschberger discloses the benefits of having open structure, i.e. interconnected porosity (i.e. open pores), for the purpose of material removal, transporting coolant, etc. (Flaschberger, [0268]). Thus, at least a portion of the bonded abrasive article contains open porosity. It is to be noted that the reference does not teach away from having closed porosity, but that it simply recites the benefits of having some open porosity. Nevertheless, Flaschberger does not expressly and/or 
However, modifying/controlling the pore size, uniformity, and nature of the pores of Falschberger is well within the scope of a skilled artisan, before the effective filing date of the claimed invention, motivated by the fact that it has been known in the field of abrasive industry that by controlling the size and morphology of the pore formers, it would be possible to control the size, uniformity, and nature (i.e. open or closed) of the final porosity within the bonded abrasive article as that taught and shown by Wu (Wu, [0017], [0033]-[0035], in particular, [0035]). Thus, when controlling the size and morphology of the pore formers, controls the nature, i.e. open or closed pores, of the final porosity of an abrasive article, it would be inevitable and well within the scope of a skilled artisan, before the effective filing date of the claimed invention to a person having ordinary skill in the art, to have modified Flaschberger in order to control the size and morphology of the pore former to control the level of open porosity of the abrasive article to fall within or, at least, have overlapping with the claimed range of 15-55 vol% depending on the level of coolant transport, chip clearance, and self-sharpening expected from the grinding wheel based on the end use application.
According to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 
2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQe2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); /n re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972
Application/Control Number: 16/457,462 Page 21 Art Unit: 1731
(Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

With respect to claim 9, Flaschberger discloses a bonded abrasive article, namely abrasive wheel, comprising 1-60 vol% of a bond material, 10-80 vol% of abrasive, 5-80 vol% porosity, wherein obtaining a homogeneous material is desired, as detailed out above.
Although Flaschberger discloses the presence of pores within the bonded abrasive article and refers to the use of pore inducing components as a means to form such pores, said reference does literally and/or expressly disclose closed porosity. However, it is to be noted that Flaschberger does not disclose that the porosity in their bonded abrasive article is only open porosity.
Nevertheless, modifying/controlling the pore size, uniformity, and nature (i.e. open or closed) of the pores of Falschberger is well within the scope of a skilled artisan, before the effective filing date of the claimed invention, motivated by the fact 
Furthermore, it is to be noted that the bonded abrasive article of Flaschberger has a thickness and when the starting materials and components are mixed, it would be inevitable to have, at least, some amount of the pore inducing components being trapped within the body of the bonded article without being surrounded by other pore inducing components, which would result in some level of closed porosity.
Thus, when controlling the size and morphology of the pore formers controls the nature, i.e. open or closed pores, of the final porosity of an abrasive article, it would be inevitable and well within the scope of a skilled artisan, before the effective filing date of the claimed invention to a person having ordinary skill in the art, to have modified Flaschberger in order to control the size and morphology of the pore former to control the level of closed porosity of the abrasive article to fall within or, at least, have overlapping with the claimed range of 30-85 vol% depending on the end use application.

2000) (setting forth test for implicit teachings); /n re Eli Lilly & Co., 902 F.2d 943, 14
Application/Control Number: 16/457,462 Page 23 Art Unit: 1731
USPQe2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); /n re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaschberger in view of U.S. Patent No. 6,375,692 to Manwiller et al. (hereinafter Manwiller), used in the previous Office Action.

With respect to claim 19, Flaschberger discloses a bonded abrasive article comprising a body comprising a bond material comprising, for example, a vitreous bond, wherein the body also comprises abrasive particles contained within the 
overlapping with the claimed size range. MPEP 2144.05 states “In the case where
the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima
facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Flaschberger is drawn to having a homogeneous body of the pre-fired or green pressed body (Flaschberger [0255]); it would be expected and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, that when the pre-fired body is homogenous, it is unlikely or less likely that the fired and final body would not maintain homogeneity. This is especially in light of the fact that the reference is drawn to manufacturing an abrasive article satisfying the demand for high performance grinding wheels which can remove material faster at exacting tight tolerance without causing damage at the workpiece (Flaschberger [0002)); a grinding wheel having non-homogenous phases would inevitably cause damages to the workpiece. Thus, it is based on these factors that obtaining a Homogeneity Factor of not 
Additionally, and with further respect to the claimed Homogeneity Factor, it should be noted that the original specification of the present Application under examination does not provide any details as to what exactly contributes to the claimed Homogeneity Factor; the original disclosure of the present Application under examination simply provides ranges of Homogeneity Factor as well as how it is being evaluated according to the present Application under examination. Thus, 
It is to be noted that Flaschberger discloses the use of abrasive particles comprising alumina, wherein the content of the abrasive particles is 10-80 vol%, preferably 25-60 vol%, and the bond material is present in an amount of 1-60 vol%, preferably 2.5-40 vol%, and a porosity in the range of 5-80 vol%, wherein the bond material comprises materials such as silicon oxide, sodium oxide, magnesium oxide, etc., and wherein the final bonded abrasive article, i.e. abrasive wheel, has a diameter of 1-2000 mm, preferably 10-1200 mm and a thickness of 2-600 mm, preferably 10-300 mm, wherein the abrasive article is produced as a result of mixing the components, forming a green body, shaping and then firing it (Flaschberger, throughout the reference, in particular, [021 7]-[0218], [0243]-[0278]). Although claim 19 does not include most of the above cited limitations, they are listed above to show that the reference discloses a substantially similar abrasive article in terms of composition with what is instantly claimed; thus, considering the fact that the reference is drawn to improving homogeneity and the fact that the composition and materials forming the bonded abrasive article of the references are very similar to that of the present Application under examination, it presents further reason to expect achieving 
Flaschberger discloses abrasive wheels having a diameter of 1 mm to 2000 mm (Flaschberger, [0277]); the disclosed diameter has substantial overlapping with the
Application/Control Number: 16/457,462 Page 27 Art Unit: 1731
claimed range of “at least 127 mm”. MPEP 2144.05 states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima
facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Also, the reference discloses a thickness for the abrasive wheel which is in the range of from 2-600 mm, preferably 10-300 mm (Flaschberger, [0277]); considering the diameter of the abrasive wheel and its thickness, the volume for the body of the abrasive wheel would have, at least, overlapping with the claimed range of “at least 100 cm3”.
Nevertheless, irrespective of the express disclosure for the diameter and thickness of the abrasive article in Flaschberger which would reasonably lead to the volume of the article, it is noted that the shape and size of a product has been considered a matter of choice which a person of ordinary skill in the art would have 
Flaschberger, also, discloses that a precursor composition is prepared from a mixture of abrasive particles, vitreous bond precursor, and optionally other components such as temporary binder composition, pore inducing agents and secondary abrasive particles, then the mixture is formed/molded into a green structure, optionally dried, and then fired, and additionally, the process may include other optional steps to shape the final abrasive article (Flaschberger, [0257]-[0262]). Furthermore, Flaschberger discloses that other additives may be added to the mixture as well (Flaschberger, [0263]).
Although Flaschberger may not literally disclose the addition of a gelling agent, such as gellan gum, commercially available under the trademark, Kelcogel K9A50, the use of such a component in the mixture of the process of Flaschberger would be well within the scope of a skilled artisan, before the effective filing date of the claimed invention, motivated by the fact that gelling agents such as gellan gum has been known to be added to precursor forming an abrasive article as that taught by Manwiller; the motivation for doing so is the fact that abrasive grains and bond materials, such as vitreous bond as that taught by Manwiller, have significantly different densities which would make it difficult to handle them in a combination, and thus, gelling agent such as gellan gum are used because they have a viscosity low enough to accommodate high solids loading, and are easy to use in manufacturing, and can be rapidly cross-linked as taught by Manwiller (Manwiller, throughout the reference, in particular, col. 4, lines 34- 61).


With respect to claim 20, it is noted that claim 20 depends from claim 19, and the combination of Flaschberger in view of Manwiller renders claim 19 obvious.
Although Flaschberger discloses the use of additives in their precursor mixture, said reference does not literally disclose the use of a cationic agent such as those claimed in claim 20.
However, Manwiller discloses the use of a cationic source as a cross-linking agent, and refers to calcium chloride and yttrium nitrate as examples of such; Manwiller, additionally, discloses that such cationic source is added to the other ingredients prior to forming a gel and certainly prior to molding with the aim of enabling or facilitiating the cross-linking of the polymer, i.e. gelling agent such as gellan gum (Manwiller, abstract, column 2, lines 53-60 and column 5, lines 11-18).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Flaschberger in order to include a cationic source such as calcium chloride and yttrium nitrate in the precursor composition of Flaschberger motivated by the fact that such compounds enable and facilitate the cross-linking of the gelling agent as that taught by Manwiller, and further motivated by the fact that Flaschberger is open to the use of additives in their precursor composition, and the fact that both references are drawn to the field of bonded abrasive article and that both are concerned with improving homogeneity in their final product.

Response to Arguments
12/02/2021 have been fully considered but they are not persuasive.

Applicant has argued that the process of the instant application solves the abrasive particle settling in a green body when the abrasive particles are of large diameter. 
The examiner, respectfully, submits that not all claims are process claims, and with respect to product claims, process limitations, even if recited in the language of the claims, do not add patentable weight under examination. Nevertheless, there is nothing in the original disclosure of the present Application which would indicate that the specific process of the present Application contributes to its prevention of any abrasive grain settlement in a green body, and as a result, to the claimed Homogeneity Factor. Nonetheless, Flaschberger, either alone or in combination with other references, renders the claims obvious as detailed out above. 

Applicant has argued that Example 2 of the present Application under examination presents a process similar to those disclosed in Example 1 of Flaschberger, and when Sample C1, which according to Applicant’s representative was a representative of the abrasive articles of Flaschberger was analyzed, Sample C1 showed a Homogeneity Factor of 86. Whereas, as argued by Applicant, Sample S1 of Example 1 of the present Application under examination, which according to Applicant’s argument has similar contents of bond material, porosity and abrasive particles with what is in Example 2, resulted in a Homogeneity Factor of 62. Applicant has, then, 
The examiner, respectfully, submits that the original disclosure of the present Application under examination does not disclose or provide any details as to what features, components or steps, specifically, contributes to the claimed Homogeneity Factor, which Applicant has consistently argued to be drawn from only the present Application under examination. The original disclosure simply provides some disclosure on how the claimed Homogeneity Factor is being measured/evaluated, but does not disclose what contributes to this feature, which Applicant has, basically, implied to be unique to their invention. Flaschberger, which is drawn to a bonded abrasive article comprising a vitreous bond material and abrasive particles of having a size which substantially overlap with the claimed particle size, specifically, discloses that the green body of their bonded abrasive article is a homogeneous body (Flaschberger [0255]) and that the bonded article can result in a high performance grinding wheel which removes material faster at exacting tight tolerance without causing damage at the workpiece (Flaschberger, [0002]). Inevitably, a non-homogeneous abrasive article is not capable of 
It is, further, submitted that there is no indication in Example 1, i.e. Sample S1, if any specific component or process step, which may potentially be absent in Flaschberger, has contributed to the specifically claimed Homogeneity Factor. In fact, it is noted that Example 2, i.e. Sample C1, which Applicant has consistently argued to be the representative of Flaschberger, does not even disclose the grain size of abrasive particles or their concentrations; thus, it is unclear as how could this Example or Sample be a representative of Flaschberger. Therefore, the evidence based on which Applicant has presented their argument is not seen to be persuasive in presenting any unexpected result, and as such, the argument is not persuasive. 
With respect to Applicant’s argument that Flaschberger lacks teachings on the claimed Homogeneity Factor, it is respectfully, submitted that the rejection standing on the claims are obviousness rejection, not anticipatory rejection; thus, not every characteristic needs to be literally disclosed in the prior art. 
With respect to Applicant’s argument drawn to Manwiller being drawn to microabrasive tools, as responded in the Response to Argument of the Non-Final Rejection mailed on 06/02/2021 and provided in the Interview Summary mailed on 08/27/2021, it is noted that it has been held that a prior art reference must be either in the field of Applicant’s endeavor or, if not, be reasonably pertinent to the particular In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992)).  Therefore, Applicant’s argument is not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731